t c summary opinion united_states tax_court chad w and aliza kold-warren petitioners v commissioner of internal revenue respondent docket no 24445-05s filed date chad w and aliza kold-warren pro_se michael s hensley for respondent whalen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other cases the court issued a bench opinion in this case on date and directed therein that the decision be entered pursuant to the procedures set forth in rule of the tax_court rules_of_practice and procedure in accordance with those procedures each party submitted a computation of the deficiency respondent’s computation for entry of decision was filed date petitioners’ alternative computation for entry of decision was filed date respondent’s reply to petitioners’ alternative computation for entry of decision referred to herein as respondent’s revised computation was filed date the case is before the court to resolve the differences between the parties regarding the amount of the deficiency to be entered by the court respondent’s original computation asks the court to redetermine a deficiency for of dollar_figure and to redetermine petitioners’ liability for a penalty of dollar_figure under sec_6662 respondent’s revised computation concedes that the original computation is incorrect on a number of points respondent’s revised computation asks the court to decide that there is a deficiency of dollar_figure in petitioners’ income_tax for as computed in respondent’s revised computation and to decide further that petitioners are liable for an accuracy- related penalty under sec_6662 in the amount of percent of the deficiency or dollar_figure petitioners’ alternative computation asks the court to decide that the amount of the deficiency is dollar_figure petitioners’ computation does not discuss the accuracy-related_penalty under sec_6662 nevertheless we note that the court expressly sustained respondent’s determination of the accuracy-related_penalty in its bench opinion and petitioners’ liability for the accuracy-related_penalty under sec_6662 is not in issue in these proceedings under rule the decision in this case will include petitioners’ liability for an accuracy-related_penalty in the amount of percent of the deficiency a summary of the deficiency computations of both parties is appended hereto as appendix there are six differences between petitioners’ computation and respondent’s revised computation the attached summary highlights those six differences we address each of them below item no petitioners’ computation claims a capital_loss of dollar_figure whereas respondent’s revised computation allows a capital_loss of dollar_figure a difference of dollar_figure paragraph of the stipulation of facts states that petitioners incurred a capital_loss of dollar_figure during accordingly the capital_loss allowed in respondent’s revised computation is correct item no petitioners’ computation claims miscellaneous deductions subject_to the 2-percent of adjusted_gross_income limitation of dollar_figure whereas respondent’s revised computation allows a higher amount dollar_figure a difference of dollar_figure the amount allowed by respondent is the sum of dollar_figure and dollar_figure these amounts are set forth in paragraphs and of the stipulation of facts respectively they relate to deductions for depreciation and other automobile expenses for the unreimbursed employee business use of petitioners’ truck accordingly the miscellaneous deductions subject_to the percent of adjusted_gross_income limitation allowed in respondent’s revised computation dollar_figure is correct item no petitioners’ computation calculates tax of dollar_figure based upon taxable_income of dollar_figure whereas respondent’s revised computation calculates tax of dollar_figure based upon taxable_income of dollar_figure the tax computed by respondent is dollar_figure more than the tax computed by petitioners respondent’s tax computation based upon the tax table for married individuals filing joint returns is correct ie dollar_figure-dollar_figure x dollar_figure item no petitioners compute no alternative_minimum_tax whereas respondent’s revised computation computes alternative_minimum_tax of dollar_figure the alternative_minimum_tax is not mentioned in the stipulation of facts and it was not raised as an issue at trial in their computation petitioners point out that alternative_minimum_tax of dollar_figure was reported on their return for but no alternative_minimum_tax was determined per exam in effect petitioners’ computation suggests that alternative_minimum_tax is not applicable because none was computed in the notice_of_deficiency we disagree there is nothing in the record to suggest that respondent conceded the alternative_minimum_tax in this case and petitioners have shown no reason why the alternative_minimum_tax is not applicable no alternative_minimum_tax was determined by respondent in the notice_of_deficiency because there was no excess of tentative_minimum_tax over regular_tax based upon the adjustments determined in the notice_of_deficiency see sec_55 based upon the adjustments redetermined in these proceedings the situation is different this is simply a computational matter we agree with respondent that alternative_minimum_tax is applicable and we agree with the amount computed in respondent’s revised computation dollar_figure item no petitioners claim a child_tax_credit of dollar_figure the same amount claimed on their return whereas respondent’s revised computation allows zero respondent disallowed the child_tax_credit in the notice_of_deficiency as a result of the application of the limitation based on petitioners’ adjusted_gross_income see sec_24 similarly based upon the adjusted_gross_income redetermined in these proceedings petitioners are still not entitled to the child_tax_credit by reason of the limitation set forth in sec_24 item no petitioners’ computation claims a credit for federal_income_tax withheld of dollar_figure whereas respondent’s revised computation allows a credit of dollar_figure or dollar_figure less we note that petitioners’ return claimed a refund of dollar_figure respondent’s revised computation correctly reduced the amount of the credit for federal_income_tax withheld by the amount claimed by petitioners as a refund on their return for the reasons set forth above we agree with the computation of the deficiency set forth in respondent’s revised computation accordingly decision will be entered in accordance with respondent’s reply to petitioners’ alternative computation for entry of decision appendix wages taxable interest dividends capital_gain or loss rental real_estate losses other income gambling adjusted_gross_income medical and dental taxes home interest contributions miscellaneous deductions subject_to agi limit agi excess miscellaneous deductions other miscellaneous deductions total itemized_deductions petitioners respondent differences dollar_figure dollar_figure dollar_figure -dollar_figure -dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -dollar_figure -dollar_figure -dollar_figure dollar_figure dollar_figure -dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure -dollar_figure dollar_figure -dollar_figure dollar_figure -dollar_figure dollar_figure dollar_figure dollar_figure -dollar_figure adjusted_gross_income total itemized_deductions dollar_figure dollar_figure agi less itemized_deductions dollar_figure -dollar_figure exemptions taxable_income tax from tax table alternative_minimum_tax dollar_figure dollar_figure -0- dollar_figure -dollar_figure dollar_figure -dollar_figure dollar_figure dollar_figure -dollar_figure -0- dollar_figure dollar_figure dollar_figure -dollar_figure dollar_figure -dollar_figure less credits child care dollar_figure dollar_figure total_tax less credits federal tax withheld deficiency dollar_figure dollar_figure dollar_figure dollar_figure -dollar_figure dollar_figure dollar_figure dollar_figure -dollar_figure
